DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed 11/20/2020.
Claims 1, 3-8, 10-15 and 17-20 are pending.

Response to Arguments
Applicant’s amendments and remarks filed on 11/20/2020 have been fully considered but they are moot in light of the new grounds of rejection presented below and necessitated by the amendments.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10-12, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghanwani et al. (US Patent Application Publication 2014/0192804; hereinafter Ghanwani).
Regarding claims 1, 8 and 15 Ghanwani discloses a method, an apparatus, and a computer-readable storage medium, comprising:
one or more processors (fig. 2-4; paragraph 0020; processing resources);
a memory coupled to the one or more processors (fig. 2-4; paragraph 0020; memory), the memory storing computer-readable instructions executable by the one or more processors that when executed by the one or more processors, cause the one or more processors to perform acts comprising:
receiving, by a switch, a packet (fig. 7, paragraphs 0056-0059; wherein the switch receives a packet from a virtual machine);
determining, by the switch, whether a destination Internet Protocol (IP) address of the packet is a reserved IP address, wherein the reserved IP address is an indicator that one or more copies of the packet need to be generated (paragraphs 0027, 0056-0059; wherein the switch determines a global multicast IP destination address, which is a unique address that identifies a multicast group that will be recipients of the packet);
creating, by the switch, one or more copies of the packet upon determining that the destination IP address of the packet is the reserved IP address (paragraphs 0027, 0056-0059; wherein the switch creates a copy of the packet to be sent to each member of the multicast group);
selecting, by the switch, a plurality of servers (paragraphs 0056-0059; wherein the switch selects VMs to receive the packet); and
(paragraphs 0056-0059; wherein the packet copies are forwarded to the servers/VMs).
Regarding claims 3, 10, and 17 Ghanwani discloses the method of claim 1, the apparatus of claim 8, and the computer-readable storage medium of claim 15, wherein the plurality of servers includes a predetermined number of servers, the predetermined number being determined based on a particular policy (paragraphs 0026-0027, 0037, 0040, 0055; wherein the servers/VMs are a predetermined number, based on group membership).
Regarding claims 4, 11, and 18 Ghanwani discloses the method of claim 3, the apparatus of claim 10, and the computer-readable storage medium of claim 17, further comprising replacing, by the switch, destination IP addresses of the packet and the one or more copies of the packet by respective server IP addresses of the plurality of servers (paragraphs 0023, 0026-0027, 0036, 0037; wherein the destination address is replaced at encapsulation/decapsulation for the tunnel).
Regarding claims 5, 12, and 19 Ghanwani discloses the method of claim 1, the apparatus of claim 8, and the computer-readable storage medium of claim 15, wherein selecting by the switch the plurality of servers comprises selecting the plurality of servers randomly (paragraph 0055; if virtual switch does not recognize the customer-specific multicast IP address and thus cannot map the customer-specific multicast IP address to a global multicast IP address, virtual switch may request a global multicast IP address, making the selection “random”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghanwani in view of Kapur et al. (US Patent Application Publication 2012/0110186; hereinafter Kapur).
Regarding claims 6, 13, and 20 Ghanwani discloses the method of claim 1, the apparatus of claim 8, and the computer-readable storage medium of claim 15. Ghanwani does not explicitly disclose further comprising receiving, by the switch, an acknowledgement message (ACK) from a first server of the plurality of servers. However, Kapur discloses receiving, by the switch, an acknowledgement message (ACK) from a first server of the plurality of servers (paragraphs 0043-0056; wherein packets are acknowledged by the receiving servers, (here it is policy data)). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghanwani with the teachings of Kapur in order to optimize the system (Ghanwani: paragraph 0006).
Regarding claims 7 and 14 Ghanwani discloses the method of claim 1, and the apparatus of claim 8. Ghanwani does not explicitly disclose further comprising: creating, by the switch, an additional copy of the packet if the switch does not receive an acknowledgement message (ACK) from a first server of the plurality of servers within a predetermined period; selecting, by the switch, a new server; and forwarding, by the switch, the additional copy to the new server. However, Kapur discloses creating an additional copy of the packet if the switch does not receive an acknowledgement message (ACK) from a first server of the plurality of servers within a predetermined period; selecting, by the switch, a new server; and forwarding, by the switch, the additional copy to the new server (paragraphs 0043-0056, 0067-0069, 0077-0090; wherein in response to a failure, and no response to data received, a new server or device is selected for recovery an, with the data replication used (paragraph 0067), data is sent to the new device that offers backup for the failure). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghanwani with the teachings of Kapur in order to optimize the system (Ghanwani: paragraph 0006).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2015/0280928 to Tessmer et al. – which discloses a novel method for performing replication of messages in a network that bridges one or more physical networks to an overlay logical network.
USPGPUB 2015/0055651 to Shen et al. – discloses a method for performing replication of messages across a network to a selected group of endpoints (i.e., multicast replication).
USPGPUB 2013/0318219 to Kancherla – discloses the computing system maps a virtual Internet Protocol (IP) address of the virtual machine to a second IP address used to terminate the overlay tunnel based on information received from a configuration system; determines an output port for a data packet based on the second IP address, the data packet comprises an inner packet and the destination address of this inner packet corresponds to the virtual IP address.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466